DETAILED ACTION
Re: Pu et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s species election without traverse of (i) NFAT (claim 3), (ii) a dominant negative form of an inhibitory immune checkpoint molecule (claim 4), (iii) PD-1 (claim 8), (iv) SEQ ID NO:36 (claim 10), (v) CAR (claim 12), (v-b) CD19 (claim 15), (v-c) 4-1BB (claim 16), (vi) T cell (claim 17) and (vii) IL-12 (claim 19) in the reply filed on 11/17/2022 is acknowledged.
3.	Claims 1-20 are pending. Claims 2 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.
4.	Claims 1, 3-12 and 14-20 are under examination.

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/819,970, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 3 recites a limitation “wherein the expression of the dominant negative form of the inhibitory immune checkpoint molecule is regulated by Hif1a, NFAT, FOXP3, and/or NFkB”. Claim 6 recites “wherein the polynucleotide comprises a polynucleotide encoding a NFAT promoter operatively associated with a nucleotide sequence encoding the inhibitory immune checkpoint molecule or the receptor of the inhibitory immune checkpoint molecule”. Application No. 62/819,970 only mentions “Hif1a, NFAT, FOXP3, and/or NFkB” in the context of regulating the expression of a therapeutic agent, wherein the therapeutic agent is IL-15, IL-6 or IFN-[Symbol font/0x67]. Application No. 62/819,970 does not disclose regulating the expression of the dominant negative form of the inhibitory immune checkpoint molecule by Hif1a, NFAT, FOXP3, and/or NFkB
Claim 7 recites SEQ ID NO: 67. Claims 11 and 20 recite SEQ ID NOs: 68-71. Application No. 62/819,970 does not disclose SEQ ID NOs: 67 and 68-71.
Claims 15 and 16 recite various tumor antigens and various proteins.  Application No. 62/819,970 does not mention all the tumor antigens recited in claim 15, e.g. CD300LF, CLEC12A, RhoC, etc., and all the proteins recited in claim 16, e.g. CD72, LTBR, etc.
Therefore, the effective filing date of claims 3, 6, 7, 11, 15, 16 and 20 is the instant filing date (3/18/2020).

Claim Objections
6.	Claim 12 is objected to because the term “modified” in line 1 is recited twice. 
	Claim 8 is objected to for the recitation of “CD 160”.  It should be amended to recite “CD160” 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4-6 depend from claim 1. Claim 1 requires the modified cell to comprise a binding molecule, and a dominant negative form of an inhibitory immune checkpoint molecule. Claims 4-6 read on a modified cell comprising the binding molecule and a receptor of the inhibitory immune checkpoint molecule. Claims 4-6 do not require the modified cell to comprise the dominant negative form of an inhibitory immune checkpoint molecule because the claims recite the term “or”. Therefore, claims 4-6 fail to include all the limitations of claim 1 upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1, 4, 5, 8, 9, 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli et al. (WO 2017/040945A1, pub. Date: 3/9/2017).
Adusumilli et al. teaches an immune cell which recombinantly express a chimeric antigen receptor (CAR) and a dominant negative (DN) form of an inhibitor of a cell-mediated immune response ([0012]), wherein the CAR binds a cancer antigen, the cancer antigen is CD19, the inhibitor of a cell-mediated immune response is an immune checkpoint inhibitor, the immune checkpoint inhibitor is PD-1, the immune cell is a T cell ([0012]-[0015], the CAR comprise an extracellular antigen binding domain, a transmembrane domain, an intracellular domain ([0081]), and a co-stimulatory signaling domain, the co-stimulatory signaling domain is an intracellular signaling domain of 4-1BB ([0032]), wherein the dominant negative form of an immune checkpoint inhibitor comprises at least a portion of an extracellular domain of an immune checkpoint inhibitor, a transmembrane domain ([0020]). Adusumilli et al. teaches that in the case of expressing both a CAR and DN form, the CAR and DN form encoding nucleic acids can be on separate vectors or on the same vector ([0069]), the vectors employ inducible promoters for expression ([0073]). The PD-1 DN form is a deletion mutant having a deletion of the intracellular domain or a portion thereof ([0144]). Adusumilli et al. teaches that the cell may further recombinant expresses a suicide gene (broadly reads on a therapeutic agent) ([0015]). 

11.	Claim(s) 1, 3-6, 8, 9, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated Adusumilli et al. (WO2018/165228A1, pub. date: 9/13/2018, effectively filed date: 3/9/2017).
	Adusumilli et al discloses a T cell comprising one or more transgenes comprising (a) a first nucleotide sequence encoding a dominant negative from of an inhibitor of a cell-mediated immune response of the T cells, (b) a second nucleotide sequence encoding a chimeric antigen receptor (CAR), and (c) a third nucleotide sequence encoding a membrane bound from of IL-12 ([0047] and [0048]) or secreted from of IL-12 ([0057]), wherein the expression of the transgene is under control of an inducible promoter, which inducible promoter is induced upon activation of the T cell, wherein the inhibitor of a cell medicated immune response is PD1, the inducible promoter is induced by NFAT binding ([0020]-[0022], [0052]), a NFAT promoter (Fig. 7), the CAR binds CD19 ([0063]), the CAR comprises CD3 [Symbol font/0x7A] endodomain, a CD28 transmembrane domain, 4-1BB costimulatory domain and extracellular antigen binding domain [00103]). Adusumilli et al discloses that the nucleotide sequence encoding a CAR, the nucleotide sequence encoding a dominant negative form, and the nucleotide sequence encoding an immunomodulatory agent can be present in two different transgenes, in three different transgenes, or preferably in one single transgene ([00116]). 
 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 1, 3-9, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (WO2018/165228A1, pub. date: 9/13/2018, effectively filed date: 3/9/2017), in view of Morgan et al. (WO2010/126766A1, pub. date 11/4/2010).
	The teachings of Adusumilli have been set forth above as they apply to claims 1, 3-6, 8, 9, 12 and 14-19.
	Adusumilli et al does not teach that the NFAT promoter comprises SEQ ID NO:67.
	Morgan et al. teaches a NFAT promoter comprises one or more NFAT responsive elements linked to a minimal promoter of any gene expressed by T cells, wherein the NFAT promoter preferably comprises SEQ ID NO:4 ([0025]). Morgan teaches immune cells transfected with a lentiviral vector comprising a nucleotide sequence encoding a NFAT promoter operatively associated with a nucleotide sequence encoding IL-12 (Examples 7 and 8). Morgan et al. teaches that adoptive transfer of the cells transduced with nucleotide sequence encoding a NFAT promoter operatively associated with a nucleotide sequence encoding IL-12 causes regression of large established B16 melanoma without administration of IL-12 or vaccine ([0161]). Morgan et al. teaches that the cells co-transduced with a TCR vector and a vector comprising a nucleotide sequence encoding a NFAT promoter operatively associated with a nucleotide sequence encoding IL-12 can be rapidly expanded in vitro ([0121]) and the NFAT responsive promoter directs IL-12 expression through TCR recognition of specific tumor antigen [0191]). Morgan et al. teacher that by providing a NFAT promoter that is operatively associated with the nucleotide sequence encoding IL-12, the nucleic acids advantageously make it possible to express IL-12 only when the host cell including the nucleic acid is stimulated by an antigen ([0026]). The IL-12 is expressed and secreted from the immune cells. The amino acid sequence of SEQ ID NO:4 is 100% identical to instant SEQ ID NO:67 (see alignment below).

    PNG
    media_image1.png
    960
    531
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used SEQ ID NO:4 of Morgan as the NFAT promoter to control the expression of the dominant negative form of the immune checkpoint such as PD-1 in the T cells of Adusumilli. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Adusumilli teaches that the expression of the transgene encoding the dominant negative form of the immune checkpoint such as PD-1 is under control of an inducible promoter such as one induced by NFAT binding ([0020]-[0022], [0052], Fig. 7), and Morgan et al. teaches that the NFAT promoter preferably comprises SEQ ID NO:4 ([0025]), and the NFAT promoter advantageously makes it possible to express the transgene only when the host cell is stimulated by an antigen ([0026]). 

 14.	Claim 1, 3-6, 8-10, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al. (WO2018/165228A1, pub. date: 9/13/2018, effectively filed date: 3/9/2017), in view of Wu (US2016/0256488A1, pub. date: 9/8/2016).
The teachings of Adusumilli have been set forth above as they apply to claims 1, 3-6, 8, 9, 12 and 14-19.
	Adusumilli et al does not teach that the dominant negative form of PD-1 comprises SEQ ID NO:36.
Wu et al. teaches a T cell comprising a nucleic acid encoding a chimeric antigen receptor (CAR) against CD19 and a nucleic acid encoding a modified form of PD-1 ([0005]-[0013], [0041]), wherein the modified PD-1 does not include a transmembrane part or an intracellular part of PD1, or a combination thereof ([0015]), the modified form of PD-1 comprises SEQ ID NO:13 (claim 4), or is encoded by SEQ ID NO:4 (Table 2). The amino acid sequence of SEQ ID NO:13 is 100% identical to instant SEQ ID NO:36 (see alignment below).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used SEQ ID NO:13 of Wu as the dominant negative form of PD-1 in the T cells of Adusumilli. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success  because Adusumilli teaches a T cell comprising a nucleic acid encoding a CAR which binds to CD19, and a nucleic acid encoding a dominant negative form of PD1, and Wu et al. teaches a T cell comprising a nucleic acid encoding a CAR against CD19 and a nucleic acid encoding a modified form of PD-1 ([0005]-[0013], [0041]), wherein the modified PD-1 comprises SEQ ID NO:13 (claim 4). The substitution of one known element (a dominant negative form of PD-1 of SEQ ID NO:13 taught by Wu) for another (a dominant negative form of PD-1 taught by Adusumilli) would have yielded predictable results to one of ordinary skill in the art at the time of invention.


    PNG
    media_image2.png
    644
    520
    media_image2.png
    Greyscale


Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1, 3-10, 12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,918,667, in view of Adusumilli et al. (WO2018/165228A1, pub. date: 9/13/2018, effectively filed date: 3/9/2017), and Wu (US2016/0256488A1, pub. date: 9/8/2016).
Claims 1-14 of U.S. Patent No. 10,918,667 disclose a pharmaceutical composition, wherein the pharmaceutical composition comprises modified T cells comprising a first nucleic acid encoding a chimeric antigen receptor (CAR), a second nucleic acid encoding therapeutic agents IL-6 and IFN-γ and comprising SEQ ID NO: 469, 
wherein the modified T cells express and secrete the therapeutic agents IL-6 and IFN-γ in response to activation of the modified T cells, 
the modified T cells comprise nucleic acid sequences encoding SEQ ID NOS: 287 and 328, 
the CAR comprises an extracellular domain, a transmembrane domain, and an intracellular domain, the extracellular domain binding an antigen, the antibody is CD19, the intracellular domain comprises a co-stimulatory domain that comprises an intracellular domain of a co-stimulatory molecule selected from the group consisting of CD27, CD28, 4-1BB, OX40, CD30, CD40, PD-1, ICOS, lymphocyte function-associated antigen-1 (LFA-1), CD2, CD7, LIGHT, NKG2C, B7-H3, and a combination thereof,
wherein the modified T cells comprise a dominant negative PD-1. The amino acid sequence of SEQ ID NO:469 comprises instant SEQ ID NO:67.
Claims 1-14 of U.S. Patent No. 10,918,667 do not disclose that the expression of a dominant negative PD-1 is regulated by an inducible gene expression system such as regulated by NFAT, and the dominant negative PD-1 comprises SEQ ID NO:36.
The teachings of Adusumilli and Wu have been set forth above.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the T cells of the patent to use the NFAT promoter to control the expression of the dominant negative from of PD-1 in view of Adusumilli. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success so because Adusumilli teaches that the expression of the dominant negative form of inhibitory checkpoint is under control of an inducible promoter, a NFAT promoter and the inducible promoter is induced by NFAT binding ([0020]-[0022], [0052], Fig. 7), and the claims of the patent disclose a NFAT promoter comprising SEQ ID NO:469. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used SEQ ID NO:13 of Wu as the dominant negative form of PD-1 in the T cells of the patent. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the substitution of one known element (a dominant negative form of PD-1 of SEQ ID NO:13 of Wu) for another (a dominant negative form of PD-1 of the claims of the patent) would have yielded predictable results to one of ordinary skill in the art at the time of invention.

17.	Claims 1, 3-10, 12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,869,888, in view of Adusumilli et al. (WO2018/165228A1, pub. date: 9/13/2018, effectively filed date: 3/9/2017), Morgan et al. (WO2010/126766A1, pub. date 11/4/2010), and Wu (US2016/0256488A1, pub. date: 9/8/2016).
Claims 1-28 of U.S. Patent No. 10,869,888 disclose a T cell comprising (i) a CAR comprising an antigen binding domain, a transmembrane domain, a costimulatory domain, and a CD3 zeta domain, wherein the CAR binds CD19, the co-stimulatory domain comprises the intracellular domain of 4-1 BB, (ii) a lentiviral vector encoding a dominant negative form of PD-1, or (iii) a therapeutic agent, wherein the therapeutic agent comprises a cytokine such as IL-12.
Claims 1-28 of U.S. Patent No. 10,869,888 do not disclose that the expression of a dominant negative PD-1 is regulated by an inducible gene expression system such as regulated by NFAT, the NFAT promoter comprises SEQ ID NO:67, and the dominant negative PD-1 comprises SEQ ID NO:36.
The teachings of Adusumilli, Morgan and Wu have been set forth above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the NFAT promoter of SEQ ID NO:4 of Morgan to control the expression of the dominant negative from of PD-1 in the T cells of the patent in view of Adusumilli and Morgan. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success  because Adusumilli teaches that the expression of the dominant negative form of inhibitory checkpoint is under control of an inducible promoter, a NFAT promoter and the inducible promoter is induced by NFAT binding ([0020]-[0022], [0052], Fig. 7), and Morgan et al. teaches that the NFAT promoter preferably comprises SEQ ID NO:4 ([0025]), and the NFAT promoter advantageously makes it possible to express the transgene only when the host cell is stimulated by an antigen ([0026]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used SEQ ID NO:13 of Wu as the dominant negative form of PD-1 in the T cells of the patent. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the substitution of one known element (a dominant negative form of PD-1 of SEQ ID NO:13 of Wu) for another (a dominant negative form of PD-1 of the claims of the patent) would have yielded predictable results to one of ordinary skill in the art at the time of invention.

18.	Claims 1, 3-10, 12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,104,732, in view of view of Adusumilli et al. (WO2018/165228A1, pub. date: 9/13/2018, effectively filed date: 3/9/2017), Morgan et al. (WO2010/126766A1, pub. date 11/4/2010), and Wu (US2016/0256488A1, pub. date: 9/8/2016).
Claims 1-14 of U.S. Patent No. 11,104,732 disclose a modified T cell comprising a polynucleotide encoding an antibody binding SIGLEC-15, and a dominant negative form of an immune checkpoint inhibitor PD-1, wherein the modified T cell is engineered to express and secrete a therapeutic agent such as IL-12, the therapeutic agent is regulated by Hif1a, NFAT, FOXP3, and/or NFkB, wherein the T cells comprise a CAR, which comprises an antigen-binding domain, a transmembrane domain, an intracellular signaling domain, a co-stimulatory signaling domain of 4-1BB, the CAR binds CD19.  
Claims 1-14 of U.S. Patent No. 11,104,732 do not disclose that the expression of a dominant negative PD-1 is regulated by an inducible gene expression system such as regulated by NFAT, the NFAT promoter comprises SEQ ID NO:67, and the dominant negative PD-1 comprises SEQ ID NO:36.
The teachings of Adusumilli, Morgan and Wu have been set forth above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the NFAT promoter of SEQ ID NO:4 of Morgan to control the expression of the dominant negative from of PD-1 in the T cells of the patent in view of Adusumilli and Morgan. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success  because Adusumilli teaches that the expression of the dominant negative form of inhibitory checkpoint is under control of an inducible promoter, a NFAT promoter and the inducible promoter is induced by NFAT binding ([0020]-[0022], [0052], Fig. 7), and Morgan et al. teaches that the NFAT promoter preferably comprises SEQ ID NO:4 ([0025]), and the NFAT promoter advantageously makes it possible to express the transgene only when the host cell is stimulated by an antigen ([0026]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used SEQ ID NO:13 of Wu as the dominant negative form of PD-1 in the T cells of the patent. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the substitution of one known element (a dominant negative form of PD-1 of SEQ ID NO:13 of Wu) for another (a dominant negative form of PD-1 of the claims of the patent) would have yielded predictable results to one of ordinary skill in the art at the time of invention.

19.	Claims 1, 3-10, 12 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/287,862, in view of Morgan et al. (WO2010/126766A1, pub. date 11/4/2010),
This is a provisional nonstatutory double patenting rejection.
Claims 1-16 of copending Application No. 17/287,862 disclose a composition comprising T-cells comprising a chimeric antigen receptor (CAR) and a modified PD-1, the modified PD-1 lacking a functional PD-1 intracellular domain; wherein the modified PD-1 comprises an amino acid sequence of SEQ ID: 36-41 or 55-59; the CAR comprises an extracellular domain, a transmembrane domain, and an intracellular domain, wherein the extracellular domain binds an antigen, the antigen is CD19, wherein the extracellular domain comprises one or more amino acid sequences of SEQ ID: 5-17 or 30-35, the T-cells comprise one or more nucleic acid sequences of SEQ ID: 18-29, the intracellular domain comprises a co-stimulatory signaling region that comprises an intracellular domain of a co-stimulatory molecule 4-1 BB, wherein expression of the modified PD-1 is regulated by Hif1a, NFAT, FOXP3, and/or NFkB, wherein the T-cells express and/or secrete a therapeutic agent comprising at least one of IFN[Symbol font/0x67], IL-15, or IL-12. The amino acid sequence of SEQ ID NO:36 is 100% identical to instant SEQ ID NO:36.
The claims of the copending application does not disclose that the NFAT promoter comprises SEQ ID NO:67. 
The teachings of Morgan has been set forth above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the NFAT promoter of SEQ ID NO:4 of Morgan to control the expression of the dominant negative from of PD-1 in the T cells of the copending application in view of Morgan. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success  because the copending application disclose using a NFAT promoter to control the expression of the dominant negative form of PD-1 and Morgan et al. teaches that the NFAT promoter preferably comprises SEQ ID NO:4 ([0025]), and the NFAT promoter advantageously makes it possible to express the transgene only when the host cell is stimulated by an antigen ([0026]). 

20.	Claims 1, 3-10, 12 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
(i)	claim 1-20 of copending Application No. 17/144,800,
(ii)	claims 1-20 of copending Application No. 17/091,741, 
(iii)	claims 25-57 of copending Application No.17/420,066,
(iv) 	claims 1-20 of copending Application No.17/490,582, and
(v)	claims 1, 2, 6-8, 10, 11 and 13 of copending Application No.17/592,601,
in view of Adusumilli et al. (WO2018/165228A1 (pub. Date: 9/13/2018, effectively filed date: 3/9/2017), Morgan et al. (WO2010/126766, pub. Date 11/4/2010) and Wu (US2016/0256488A1, pub. date: 9/8/2016).
This is a provisional nonstatutory double patenting rejection.

(i) 	Claim 1-20 of copending Application No. 17/144,800 disclose a method of enhancing cytokine release, the method comprising: introducing a polynucleotide encoding IL-12 into a modified T cell comprising a binding molecule binding an antigen,
wherein  the polynucleotide comprises a promoter comprising a binding site for a transcription modulator that modulates expression and/or secretion of IL-12 in the modified T cell, wherein the transcription modulator comprises Hif1 a and NFAT,
wherein the binding molecule is a Chimeric Antigen Receptor (CAR), the CAR binds CD19, the CAR comprises an extracellular domain, a transmembrane domain, and an intracellular domain, the extracellular domain binding an antigen, the intracellular domain comprises a co-stimulatory domain that comprises an intracellular domain of 4-1BB,
wherein the modified T cell further comprises a dominant negative form of PD-1.  

(ii) 	Claims 1-20 of copending Application No. 17/091,741 disclose CAR T cells or CAR NK cells which bind to CD19, and comprising an antigen binding domain, a transmembrane domain, a co-stimulatory domain, and a CD3 zeta domain, the co-stimulatory domain comprises the intracellular domain of 4-1BB, wherein the cells comprise a polynucleotide encoding a therapeutic agent, the therapeutic agent  IL6, IL12, IL-15, IL-7, TNF-a, or IFN-[Symbol font/0x67], the cells comprise a polynucleotide encoding a dominant negative form of PD-1.  

(iii) 	Claims 25-57 of copending Application No.17/420,066 disclose T cells comprising (i) CARs comprising an extracellular domain, a transmembrane domain, an intracellular domain, a co-stimulatory domain comprising an intracellular domain of 4-1BB, one of the CARs binds CD19, and (ii) a dominant negative variant of PD-1, and (iii)  a polynucleotide encoding a therapeutic agent comprising IL12, IL6, and/or INF[Symbol font/0x67].  

(iv)	Claims 1-20 of copending Application No.17/490,582 disclose modified T cells or NK cells comprising (i) a chimeric antigen receptor (CAR) comprising an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain, wherein the CAR binds to CD19, (ii) a nucleic acid encoding a dominant negative form of PD-1, and (iii) a nucleic acid encoding a cytokine selected from IL-6, IL-7, IL-15, IL-12, or IFN[Symbol font/0x67].  

(v)	Claims 1, 2, 6-8, 10, 11 and 13 of copending Application No.17/592,601 disclose lymphocytes comprising a chimeric antigen receptor (CAR) and one or more dominant negative forms of an immune checkpoint molecule, wherein the immune checkpoint molecule comprises PD-1, CTLA- 4, BTLA, TIM-3, LAG-3, TIGIT.

The claims of each of the copending Applications do not disclose that the expression of a dominant negative PD-1 is regulated by an inducible gene expression system such as NFAT, the NFAT promoter comprises SEQ ID NO:67,  and the dominant negative PD-1 comprises SEQ ID NO:36.
The teachings of Adusumilli, Morgan and Wu have been set forth above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the NFAT promoter of SEQ ID NO:4 of Morgan to control the expression of the dominant negative from of PD-1 in the T cells of the copending applications in view of Adusumilli and Morgan. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Adusumilli teaches that the expression of the dominant negative form of inhibitory checkpoint is under control of an inducible promoter, a NFAT promoter and the inducible promoter is induced by NFAT binding ([0020]-[0022], [0052], Fig. 7), and Morgan et al. teaches that the NFAT promoter preferably comprises SEQ ID NO:4 ([0025]), and the NFAT promoter advantageously makes it possible to express the transgene only when the host cell is stimulated by an antigen ([0026]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used SEQ ID NO:13 of Wu as the dominant negative form of PD-1 in the T cells of the copending applications. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the substitution of one known element (a dominant negative form of PD-1 of SEQ ID NO:13 of Wu) for another (a dominant negative form of PD-1 of the claims of the copending application) would have yielded predictable results to one of ordinary skill in the art at the time of invention.

Conclusion
21.	Claims 1, 3-10, 12 and 14-19 are rejected. Claim 11 is objected to as being dependent from a rejected claim. Claim 20 is free of art.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643